Case 5:20-cv-00546-HE Document 1-1 Filed 06/11/20 Page 1 of 4

EXHIBIT 1
Case 5:20-cv-00546-HE Document 1-1 Filed 06/11/20 Page 2 of 4 2u7

Gh -2020 -2
Lai

IN THE DISTRICT COURT OF OKLAHOMA COUNTY

STATE OF OKLAHOMA

FILED IN DISTRICT COURT
CHAD EASTMAN: ) OKLAHOMA COUNTY

Plaintiff, )
) MAY 1 5 2020
- 2 CaNO! RICK WARREN
; , ) COURT CLERK

United States Fire Insurance Company; ) CT
Crum & Forster Insurance Group: and/or )
Crum & Forster Insurance Group:: )
The Redwoods Group, Inc, and/or )
Marketers General Ins, Agency, Inc. and/or )
Crum & Forster Indemnity Company; ) C. } ox 2020 ow 2 2 —
And/or Fairfax Financial Holdings, Limited; d- e 4 7
And/or the Progressive company; And/or )
Progressive Insurance Company ) .

PETITION

COME NOW the Plaintiff, Chad Eastman against the Defendants, United States Fire
Insurance Company, Crum & Forster Insurance Group, Inc., Crum & Forster Insurance Company;
and/or Company; and/or Crum & Forster Indemnity Company: and/or Fairfax Financial Holdings
Limited and/ or The Redwoods Group, and/or Marketers General Insurance Agency, Inc; and/or the
Progressive Company; and/or Progressive Insurance Company, state and allege that:

FIRST CAUSE OF ACTION

On or about the 3 day of June 2015, the Plaintiff, was injured while upon, occupying,
entering, or alighting from a vehicle owned or operated by his employer.

That the injury was caused by the employer’s and/or co-employee’s negligence, fault,
ownership, and/or lack of ordinary care; therefore, by definition of law, the vehicle was an
uninsured/underinsured vehicle.

That as a result of the June 3, 2015 event, the plaintiff suffered personal injury, pain and
suffering and actual damages in excess of $76,001,00(dollars). That at the time of said accident the

Plaintiff s employer had a policy of insurance with United States Fire Insurance Company that had
Case 5:20-cv-00546-HE Document 1-1 Filed 06/11/20 Page 3 of 4

uninsured / underinsured motorist coverage, Crum and Forster is part of Fairfax Financial Holding
Limited, and is comprised of United States Fire Insurance Company, Crum & Forster Insurance
Company, and Crum and Forster Indemnity Company. The Policy was sold, marketed, or
administered through the Redlands Group and/or Marketers General Insurance, Inc,

That at the time of said accident, plaintiff believes that employer had a policy of automobile
commercial coverage that had coverage with uninsured or under insured coverage with each, one, or
all of the defendants; and that the plaintiff's injuries or damages entitle him to recover damages
under the employers uninsured motorist coverage of it policy with each, one, or all of the
dependents.

That the defendants have not made any payment of its damage under said uninsured
motorist coverage under said insurance policy.

That the plaintiff may have been covered under a policy of insurance with uninsured
motorist coverage under written by the defendants’ Progressive Corporation and/or Progressive
Insurance Company; and as a result may be entitled to obtain his damages from said uninsured
motorist coverage if such exists.

That Plaintiff's injuries and damages arose out of the use, ownership, maintenance, and/or
uninsured status of Plaintiff's employer’s vehicle.

WHEREFORE, Plaintiffs, Chad Eastman respectfully seeks judgement against one or
more of the Defendants United States Fire Insurance Company, Crum & Forster Insurance Group,
Crum & Forster Insurance Company, and/or Crum & Forster Indemnity Company, and/ or Fairfax
Financial Holdings Limited, and/or The Redwoods Group, Inc., And/or Marketers General
Insurance Agency, Inc; and/or the Progressive Company; and/or Progressive Insurance Company,
for actual damages in excess: of 76,001.00 dollars and up to the total amount of the

uninsured/Amderinsured policy limits, cost, and any further relief'this court deems proper.
Case 5:20-cv-00546-HE Document 1-1 Filed 06/11/20 Page 4 of 4

fe

Mgik Shores, OBA No. 10128
Post Office Box 2955
Oklahoma City, OK 73101
(405) 232-0307 - Telephone
(405) 232-0023 ~ Facsimile
Attorney for Plaintiff

Attorney Lien Claimed
